Exhibit 3.1(a) STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST: That at a meeting of the Board of Directors of RIVERSIDE ENTERTAINMENT, INC., Resolutions were duty adopted setting forth proposed amendments of the Certificate of Incorporation of said corporations, declaring said amendments to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof. The Resolutions setting forth the proposed amendment are as follows: RESOLVED, that the certificates of Incorporation of this corporation be amended by changing the Article thereof numbered “FIRST” so that, as amended, said Article shall be and read as follows: “The name of this Corporation is AXIS TECHNOLOGIES GROUP, INC.” RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered “FOURTH” so that, as amended, said Article shall be said and read as follows: “Capital Structure” 4.1Aggregate Shares, Classes and Series. The aggregate number of shares of capital stock which the Corporation shall have authority to issue shall be unchanged with five hundred million (500,000,000) shares of stock designated “Common Stock”, par value $0,001 per share. All shares of any one series shall be alike in every particular. In establishing a series, the Board of directors shall give to it a distinctive designation so as to distinguish it from the shares of all other series and classes, shall fix the number of shares in such series. Shares of Common Stock shall, in any case, have unlimited voting rights and unfettered rights to receive the net assets of the Corporation upon dissolution, regardless of series designations, which rights may nonetheless be shared with other classes of stock. 4.2Consideration for Shares. Each share of stock, when issued, shall be fully paid and non-assessable. The shares of the Corporation shall be issued for such consideration expressed in dollars as shall be fixed from time to time by the Board of Directors of the Corporation. The consideration for the issuance of shares may be paid, in whole or in part, in money, in other property, tangible or intangible, or in labor or services actually performed for the Corporation.
